                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 BULLSEYE TELECOM,
 INC.,
                                               Case No. 2:19-cv-10812
              Plaintiff,                       District Judge Arthur J. Tarnow
                                               Magistrate Judge Anthony P. Patti
 v.

 CENTURYLINK
 COMMUNICATIONS, LLC,
 et al.,

           Defendants.
_________________________/

ORDER DENYING PLAINTIFF BULLSEYE TELECOM, INC.’S MOTION
  FOR PROTECTIVE ORDER AND TO STAY DISCOVERY (ECF 22)

      This matter came before the Court for consideration of Plaintiff BullsEye

Telecom, Inc.’s motion for protective order and to stay discovery (ECF 22),

Defendants’ response in opposition (ECF 26), Plaintiff’s reply (ECF 40), and the

parties’ joint list of unresolved issues (ECF 36). Judge Tarnow referred this

motion to me for a hearing and determination (ECF 23) and the Undersigned held

two telephonic status conferences to discuss the motion. Although Plaintiff

originally sought a stay of all discovery, in a supplemental joint list of

resolved/unresolved issues, Plaintiff clarified that, “BullsEye is not requesting a

stay of all discovery in this case pending resolution of its Motion to Dismiss, but

rather a stay of discovery as it pertains to the counterclaims or portions of
counterclaims that are the subject of BullsEye’s Motion to Dismiss.” (ECF 42, Pg

ID. 629-630.) A hearing was held on November 4, 2019, at which counsel

appeared and the Court entertained oral argument.

      Having considered the motion papers and the oral argument of counsel, and

for the reasons stated on the record, which are incorporated by reference as though

fully restated herein, the motion for protective order and to stay discovery (ECF

22) is DENIED. Discovery may proceed on both Plaintiff’s claims and

Defendants’ counterclaims.

   IT IS SO ORDERED.

Dated: November 5, 2019                _______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
